Exhibit 10.1
[logo.jpg]
 
CONTINUOUS OFFERING PROGRAM AGREEMENT
 
 
September 3, 2010


Rodman & Renshaw, LLC
1251 Avenue of the Americas, 20th Floor
New York, NY 10020


Ladies and Gentlemen:
       
Oculus Innovative Sciences, Inc., a corporation organized under the laws of
Delaware (the “Company”), confirms its agreement (this “Agreement”) with Rodman
& Renshaw, LLC (the “Manager”) as follows:


1.     Description of Shares. The Company has issued and proposes to sell
through or to the Manager, as sales agent and/or principal, up to 2,000,000
shares (the “Shares”) of the Company’s common stock, $0.0001 par value (“Common
Stock”) from time to time during the term of this Agreement and on the terms set
forth in Section 3 of this Agreement.  For purposes of selling the Shares
through the Manager, the Company hereby appoints the Manager as exclusive agent
of the Company for the purpose of soliciting purchases of the Shares from the
Company pursuant to this Agreement and the Manager agrees to use its reasonable
efforts to solicit purchases of the Shares on the terms and subject to the
conditions stated herein. The Company agrees that whenever it determines to sell
the Shares directly to the Manager as principal, it will enter into a separate
agreement (each, a “Terms Agreement”) in substantially the form of Annex I
hereto, relating to such sale in accordance with Section 3 of this Agreement.
Certain terms used herein are defined in Section 18 hereof.


2.     Representations and Warranties.  The Company represents and warrants to,
and agrees with, the Manager at the Execution Time and on each such time the
following representations and warranties are repeated or deemed to be made
pursuant to this Agreement, as set forth below.


(a) The Company meets the requirements for use of Form S-3 under the Act and has
prepared and filed with the Commission a shelf registration statement (File
Number 333-149223) on Form S-3, including a related base prospectus (the “Base
Prospectus”), for registration under the Act of the offering and sale of the
Shares.  As filed, the Prospectus contains all information required by the Act
and the rules thereunder, and, except to the extent the Manager shall agree in
writing to a modification, shall be in all substantive respects in the form
furnished to the Manager prior to the Execution Time or prior to any such time
this representation is repeated or deemed to be made. The Registration
Statement, at the Execution Time, each such time this representation is repeated
or deemed to be made, and at all times during which a prospectus is required by
the Act to be delivered (whether physically or through compliance with Rule 172,
173 or any similar rule) in connection with any offer or sale of Shares, meets
the requirements set forth in Rule 415(a)(1)(x). The Effective Date of the
Registration Statement was not earlier than the date three years before the
Execution Time. Any reference herein to the Registration Statement, the Base
Prospectus, any Interim Prospectus Supplement or the Prospectus shall be deemed
to refer to and include the documents incorporated by reference therein pursuant
to Item 12 of Form S-3 which were filed under the Exchange Act on or before the
Effective Date of the Registration Statement or the issue date of the Base
Prospectus, any Interim Prospectus Supplement or the Prospectus, as the case may
be; and any reference herein to the terms “amend,” “amendment” or “supplement”
with respect to the Registration Statement, the Base Prospectus, any Interim
Prospectus Supplement or the Prospectus shall be deemed to refer to and include
the filing of any document under the Exchange Act after the Effective Date of
the Registration Statement or the issue date of the Base Prospectus, any Interim
Prospectus Supplement or the Prospectus, as the case may be, deemed to be
incorporated therein by reference.


Rodman & Renshaw, LLC o 1251 Avenue of the Americas, 20th Floor, New York,
NY 10020
Tel: 212 356 0500 o Fax: 212 581 5690 o www.rodm.com o Member: FINRA, SIPC

--------------------------------------------------------------------------------


(b) On the Effective Date, at the Execution Time, at each Applicable Time, at
each Settlement Date and at all times during which a prospectus is required by
the Act to be delivered (whether physically or through compliance with Rule 172,
173 or any similar rule) in connection with any offer or sale of Shares, the
Registration Statement complied and will comply in all material respects with
the applicable requirements of the Act and the Exchange Act and the respective
rules thereunder and did not and will not contain any untrue statement of a
material fact or omit to state any material fact required to be stated therein
or necessary in order to make the statements therein not misleading; and on the
date of any filing pursuant to Rule 424(b), at the Execution Time, at each
Applicable Time, on each Settlement Date and at all times during which a
prospectus is required by the Act to be delivered (whether physically or through
compliance with Rule 172, 173 or any similar rule) in connection with any offer
or sale of Shares, the Prospectus (together with any supplement thereto)
complied and will comply in all material respects with the applicable
requirements of the Act and the Exchange Act and the respective rules thereunder
and did not and will not include any untrue statement of a material fact or omit
to state a material fact necessary in order to make the statements therein, in
the light of the circumstances under which they were made, not misleading;
provided, however, that the Company makes no representations or warranties as to
the information contained in or omitted from the Registration Statement or the
Prospectus (or any supplement thereto) in reliance upon and in conformity with
information furnished in writing to the Company by the Manager specifically for
inclusion in the Registration Statement or the Prospectus (or any supplement
thereto).


(c) At the Execution Time, at each Applicable Time and at each Settlement Date,
the Disclosure Package does not contain any untrue statement of a material fact
or omit to state any material fact necessary in order to make the statements
therein, in the light of the circumstances under which they were made, not
misleading. The preceding sentence does not apply to statements in or omissions
from the Disclosure Package based upon and in conformity with written
information furnished to the Company by the Manager specifically for use
therein.


2

--------------------------------------------------------------------------------


(d) (i) At the earliest time after the filing of the Registration Statement that
the Company or another offering participant made a bona fide offer (within the
meaning of Rule 164(h)(2)) of the Shares and (ii) as of the Execution Time and
on each such time this representation is repeated or deemed to be made (with
such date being used as the determination date for purposes of this
clause (ii)), the Company was not and is not an Ineligible Issuer (as defined in
Rule 405), without taking account of any determination by the Commission
pursuant to Rule 405 that it is not necessary that the Company be considered an
Ineligible Issuer.


(e) No Issuer Free Writing Prospectus includes any information the substance of
which conflicts with the information contained in the Registration Statement,
including any document incorporated therein by reference and any prospectus
supplement deemed to be a part thereof that has not been superseded or modified;
and no Issuer Free Writing Prospectus contains any untrue statement of a
material fact or omits to state any material fact necessary in order to make the
statements therein, in the light of the circumstances under which they were
made, not misleading. The foregoing sentence does not apply to statements in or
omissions from any Issuer Free Writing Prospectus based upon and in conformity
with written information furnished to the Company by the Manager specifically
for use therein.


(f) The Registration Statement is not the subject of a pending proceeding or
examination under Section 8(d) or 8(e) of the Act, and the Company is not the
subject of a pending proceeding under Section 8A of the Act in connection with
the offering of the Shares.


(g) The Company has not entered into any other sales agency agreements or other
similar arrangements with any agent or any other representative in respect of at
the market offerings of the Shares in accordance with Rule 415(a)(4) of the Act.


(h) The Company has not taken and will not take, directly or indirectly, any
action designed to or that might be reasonably expected to cause or result in
stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of the Shares.


(i) There is no broker, finder or other party that is entitled to receive from
the Company any brokerage or finder’s fee or other fee or commission as a result
of any transactions contemplated by this Agreement other than the Manager.


3

--------------------------------------------------------------------------------


(j) The consolidated financial statements incorporated by reference in the
Disclosure Package and the Prospectus and any amendments thereof or supplements
thereto present fairly in all material respects the consolidated financial
position of the Company and its subsidiaries as of the dates indicated and the
consolidated results of their operations and cash flows for the periods
specified and have been prepared in conformity with generally accepted
accounting principles (“GAAP”) applied on a consistent basis during the periods
involved, except as indicated therein, and the supporting schedules incorporated
by reference in the Disclosure Package and the Prospectus present fairly the
information required to be stated therein.


(k) The Company has been duly incorporated and is validly existing as a
corporation in good standing under the laws of the State of Delaware, with power
and authority (corporate and other) to own its properties and conduct its
business as it is now being conducted except where the failure to have such
power or authority would not individually or in the aggregate have a material
adverse effect on the condition (financial or otherwise), earnings, business or
properties of the Company and its subsidiaries, taken as a whole, whether or not
arising from transactions in the ordinary course of business (a “Material
Adverse Effect”).


(l) The execution and delivery by the Company of this Agreement, the
consummation by the Company of the transactions herein contemplated and the
compliance by the Company with the terms hereof do not and will not conflict
with, or result in a breach or violation of, any of the terms or provisions of,
or constitute a default under, the Certificate of Incorporation or Bylaws, as
amended and/or restated, of the Company or any of its subsidiaries or any
indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Company or any of its subsidiaries is a party or by
which the Company or any of its subsidiaries is bound or by which any of the
property or assets of the Company or any of its subsidiaries is subject (except
for such conflicts, breaches, violations and defaults as would not have a
Material Adverse Effect and would not materially adversely affect the
consummation by the Company of the transactions herein contemplated and the
compliance by the Company with the terms hereof), nor will such action result in
any violation of the provisions of the Certificate of Incorporation or Bylaws of
the Company, or any statute or any order, rule or regulation of any court or
governmental agency or body, having jurisdiction over the Company or any of its
subsidiaries or any of their respective properties; and except as disclosed in
the Disclosure Package and the Prospectus, no consent, approval, authorization,
order, registration or qualification of or with any such court or governmental
agency or body is required for the performance by the Company of this Agreement
or the consummation by the Company of the transactions contemplated by this
Agreement, except such as are required under the Blue Sky or securities laws of
the various states.


4

--------------------------------------------------------------------------------


(m) This Agreement has been duly authorized by the Company. This Agreement has
been duly executed and delivered by the Company.


(n) Marcum, LLP, who reported on certain annual consolidated financial
statements of the Company incorporated by reference in the Disclosure Package
and the Prospectus, were, at the time such reports were prepared, independent
accountants as required by the Securities Act and the rules and regulations
thereunder (the “Securities Act Regulations”).


(o) Other than as set forth in the Disclosure Package and the Prospectus, there
are no legal or governmental proceedings pending to which the Company or any of
its subsidiaries is a party or of which any property of the Company or any of
its subsidiaries is the subject which, in the reasonable judgment of the
Company, individually or in the aggregate are likely to have a Material Adverse
Effect; and, to the best of the Company’s knowledge, no such proceedings are
threatened or contemplated by governmental authorities or threatened by others.


(p) The Company has authorized capital stock as set forth in the Disclosure
Package and the Prospectus, and all of the issued shares of capital stock of the
Company have been (and upon issuance, the Shares will be) duly and validly
authorized and issued and are fully paid and non-assessable;  and all of the
issued shares of capital stock of each material subsidiary of the Company have
been fully and validly authorized and issued, are fully paid and non-assessable
and, except as disclosed in the Disclosure Package and the Prospectus, are owned
directly or indirectly by the Company.


(q) The Company is subject to Section 13 of the Exchange Act.


(r) Except as otherwise disclosed in the Disclosure Package and the Prospectus,
no labor problem or dispute with the employees of the Company or any of its
subsidiaries that could reasonably be expected to have a Material Adverse Effect
exists or, to the knowledge of the Company, is threatened.


(s) Except as described in the Disclosure Package and the Prospectus the Company
and each material subsidiary possess all licenses, certificates, authorizations
and permits issued by the appropriate federal, state or foreign regulatory
authorities necessary to conduct their respective businesses, except to the
extent that the failure to possess such licenses, certificates, authorizations
or permits would not have a Material Adverse Effect; and to the Company’s
knowledge neither the Company nor any Significant Subsidiary (as defined in
Registration S-X under the Securities Act) has received any notice of
proceedings relating to the revocation or modification of any such certificate,
authorization or permit, with respect to which any unfavorable decision, ruling
or finding would singly or in the aggregate, result in a Material Adverse
Effect.


5

--------------------------------------------------------------------------------


(t) Except as otherwise disclosed in the Disclosure Package and the Prospectus,
the Company and its subsidiaries (i) are in compliance with any and all
applicable foreign, federal, state and local laws and regulations relating to
the protection of human health (to the extent related to exposure to hazardous
or toxic substances or wastes, pollutants or contaminants), the environment or
hazardous or toxic substances or wastes, pollutants or contaminants
(“Environmental Laws”); (ii) have received and are in compliance with all
permits, licenses or other approvals required of them under applicable
Environmental Laws to conduct their respective businesses; and (iii) have not
received notice of any actual or potential liability for the investigation or
remediation of any disposal or release of hazardous or toxic substances or
wastes, pollutants or contaminants, except where such non-compliance with
Environmental Laws, failure to receive required permits, licenses or other
approvals, or liability would not, individually or in the aggregate, result in a
Material Adverse Effect.


(u) The Company is not and, after giving effect to the offering and sale of the
Shares and the application of the proceeds thereof as described in the
Disclosure Package and the Prospectus, the Company will not be required to
register as an “investment company”, within the meaning of the Investment
Company Act of 1940, as amended (the “1940 Act”).


(v) The Company and each of its subsidiaries maintain a system of internal
accounting controls sufficient to provide reasonable assurances that
(i) transactions are executed in accordance with management’s general or
specific authorization; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
accountability for assets; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. Except as described in the Disclosure Package and the Prospectus,
since the end of the Company’s most recent audited fiscal year, there have been
(1) no material weakness identified by management or by the Company’s auditors
and communicated to Management in the Company’s internal control over financial
reporting (whether or not remediated) and (2) no change in the Company’s
internal control over financial reporting that have materially affected, or are
reasonably likely to materially affect, the Company’s internal control over
financial reporting.


(w) Any statistical and market-related data included in the Disclosure Package
and the Prospectus are based on or derived from sources that the Company
believes to be reliable and accurate, and where required, the Company has
obtained the written consent to the use of such data from such sources.


6

--------------------------------------------------------------------------------


(x) Neither the company nor any of its subsidiaries nor, to the knowledge of the
Company, any director, officer, agent, employee or affiliate of the Company or
any of its subsidiaries is aware of or has taken any action, directly or
indirectly, that would result in a violation by such persons of the Foreign
Corrupt Practices Act of 1977, as amended, and the rules and regulations
thereunder (the “FCPA”), including, without limitation, making use of the mails
or any means or instrumentality of interstate commerce corruptly in furtherance
of an offer, payment, promise to pay or authorization of the payment of any
money, or other property, gift, promise to give, or authorization of the giving
of anything of value to any “foreign official” (as such term is defined in the
FCPA) or any foreign political party or official thereof or any candidate for
foreign political office, in contravention of the FCPA; and the Company, its
subsidiaries and, to the knowledge of the Company, its affiliates have conducted
their businesses in compliance with the FCPA and have instituted and maintain
policies and procedures designed to ensure, and which are reasonably expected to
continue to ensure, continued compliance therewith.


(y) The operations of the Company and its subsidiaries are and have been
conducted at all times in compliance with applicable financial recordkeeping and
reporting requirements and the money laundering statutes and the rules and
regulations thereunder and any related or similar rules, regulations or
guidelines, issued, administered or enforced by any governmental agency
(collectively, the “Money Laundering Laws”) and no action, suit or proceeding by
or before any court or governmental agency, authority or body or any arbitrator
involving the Company or any of its subsidiaries with respect to the Money
Laundering Laws is pending or, to the best knowledge of the Company, threatened.


(z) Neither the Company nor any of its subsidiaries nor, to the knowledge of the
Company, any director, officer, agent, employee or affiliate of the Company or
any of its subsidiaries is currently subject to any sanctions administered by
the Office of Foreign Assets Control of the U.S. Treasury Department (“OFAC”);
and the Company will not directly or indirectly use the proceeds of the
offering, or lend, contribute or otherwise make available such proceeds to any
subsidiary, joint venture partner or other person or entity, for the purpose of
financing the activities of any person currently subject to any U.S. sanctions
administered by OFAC.


(aa) No holders of equity securities of the Company have rights to the
registration of such equity securities under the Registration Statement.


(bb) There are no transfer taxes or other similar fees or charges under Federal
law or the laws of any state, or any political subdivision thereof, required to
be paid in connection with the execution and delivery of this Agreement or the
issuance by the Company or sale by the Company of the Shares. Any certificate
signed by an executive officer authorized by the Company and delivered to the
Manager or counsel for the Manager in connection with this Agreement or any
Terms Agreement shall be deemed a representation and warranty by the Company, as
to matters covered thereby, to the Manager.


7

--------------------------------------------------------------------------------


(cc) As to each product subject to the jurisdiction of the U.S. Food and Drug
Administration (“FDA”) under the Federal Food, Drug and Cosmetic Act, as
amended, and the regulations thereunder (“FDCA”) that is manufactured, packaged,
labeled, tested, distributed, sold, and/or marketed by the Company or any of its
subsidiaries (each such product, a “Pharmaceutical Product”), such
Pharmaceutical Product is being manufactured, packaged, labeled, tested,
distributed, sold and/or marketed by the Company in compliance with all
applicable requirements under FDCA and similar laws, rules and regulations
relating to registration, investigational use, premarket clearance, licensure,
or application approval, good manufacturing practices, good laboratory
practices, good clinical practices, product listing, quotas, labeling,
advertising, record keeping and filing of reports.  There is no pending,
completed or, to the Company's knowledge, threatened, action (including any
lawsuit, arbitration, or legal or administrative or regulatory proceeding,
charge, complaint, or investigation) against the Company or any of its
Subsidiaries, and neither the Company nor any of its subsidiaries have received
any notice, warning letter or other communication from the FDA or any other
governmental entity, which (i) contests the premarket clearance, licensure,
registration, or approval of, the uses of, the distribution of, the
manufacturing or packaging of, the testing of, the sale of, or the labeling and
promotion of any Pharmaceutical Product, (ii) withdraws its approval of,
requests the recall, suspension, or seizure of, or withdraws or orders the
withdrawal of advertising or sales promotional materials relating to, any
Pharmaceutical Product, (iii) imposes a clinical hold on any clinical
investigation by the Company or any of its Subsidiaries, (iv) enjoins production
at any facility of the Company or any of its Subsidiaries, (v) enters or
proposes to enter into a consent decree of permanent injunction with the Company
or any of its Subsidiaries, or (vi) otherwise alleges any violation of any laws,
rules or regulations by the Company or any of its Subsidiaries, and which,
either individually or in the aggregate, would have a Material Adverse
Effect.  The business and operations of the Company have been and are being
conducted in all material respects in accordance with all applicable laws, rules
and regulations of the FDA.  The Company has not been informed by the FDA that
the FDA will prohibit the marketing, sale, license or use in the United States
of any product proposed to be developed, produced or marketed by the Company nor
has the FDA expressed any concern as to approving or clearing for marketing any
product being developed or proposed to be developed by the Company.


3.     Sale and Delivery of Shares.


(a) Subject to the terms and conditions and in reliance upon the representations
and warranties herein set forth, the Company will issue and agrees to sell
Shares from time to time through the Manager, acting as sales agent, and the
Manager agrees to use its reasonable efforts to sell, as sales agent for the
Company, the Shares on the following terms:


8

--------------------------------------------------------------------------------


(i) The Shares are to be sold on a daily basis or otherwise as shall be agreed
to by the Company and the Manager on any day that (A) is a trading day for The
NASDAQ Capital Market (“Trading Market”), (B) the Company has instructed the
Manager by telephone (confirmed promptly by electronic mail) to make such sales
and (C) the Company has satisfied its obligations under Section 6 of this
Agreement. The Company will designate the maximum amount of the Shares to be
sold by the Manager daily (in any event not in excess of the amount available
for issuance under the Prospectus and the currently effective Registration
Statement) and the minimum price per Share at which such Shares may be sold.
Subject to the terms and conditions hereof, the Manager shall use its reasonable
efforts to sell on a particular day all of the Shares designated for the sale by
the Company on such day. The gross sales price of the Shares sold under this
Section 3(a) shall be the market price for shares of the Company’s Common Stock
sold by the Manager under this Section 3(a) on the Trading Market at the time of
sale of such Shares.


(ii) The Company acknowledges and agrees that (A) there can be no assurance that
the Manager will be successful in selling the Shares, (B) the Manager will incur
no liability or obligation to the Company or any other person or entity if it
does not sell Shares for any reason other than a failure by the Manager to use
its reasonable efforts consistent with its normal trading and sales practices
and applicable law and regulations to sell such Shares as required under this
Agreement, and (C) the Manager shall be under no obligation to purchase Shares
on a principal basis pursuant to this Agreement, except as otherwise
specifically agreed by the Manager and the Company pursuant to a Terms
Agreement.


(iii) The Company shall not authorize the issuance and sale of, and the Manager
shall not be obligated to use its reasonable efforts to sell, any Share at a
price lower than the minimum price therefor designated from time to time by the
Company’s Board of Directors (the “Board”), or a duly authorized committee
thereof, and notified to the Manager in writing. The Company or the Manager may,
upon notice to the other party hereto by telephone (confirmed promptly by
electronic mail), suspend the offering of the Shares for any reason and at any
time; provided, however, that such suspension or termination shall not affect or
impair the parties’ respective obligations with respect to the Shares sold
hereunder prior to the giving of such notice.


(iv) The Manager may sell Shares by any method permitted by law deemed to be an
“at the market” offering as defined in Rule 415 of the Securities Act, including
without limitation sales made directly on the Trading Market on any other
existing trading market for the Common Stock or to or through a market maker.
The Manager may also sell Shares in privately negotiated transactions.


9

--------------------------------------------------------------------------------


(v) The compensation to the Manager for sales of the Shares with respect to
which the Manager acts as sales agent under this Agreement shall be 2.0% of the
gross sales price per Share sold pursuant to this Section 3(a). The foregoing
rate of compensation shall not apply when the Manager acts as principal, in
which case the Company may sell Shares to the Manager as principal at a price
agreed upon at the relevant Applicable Time pursuant to a Terms Agreement. The
remaining proceeds, after further deduction for any transaction fees imposed by
any governmental or self-regulatory organization in respect of such sales, shall
constitute the net proceeds to the Company for such Shares (the “Net Proceeds”).


(vi) The Manager shall provide written confirmation (which may be by facsimile
or electronic mail) to the Company following the close of trading on the Trading
Market each day in which the Shares are sold under this Section 3(a) setting
forth the number of the Shares sold on such day, the aggregate gross sales
proceeds and the Net Proceeds to the Company, and the compensation payable by
the Company to the Manager with respect to such sales.


(vii) Settlement for sales of the Shares pursuant to this Section 3(a) will
occur at 10:00 a.m. (Eastern Time), or at such time as the Company and the
Manager may mutually agree, on the third business day following the date on
which such sales are made (each such day, a “Settlement Date”). On each
Settlement Date, the Shares sold through the Manager for settlement on such date
shall be issued and delivered by the Company to the Manager against payment of
the Net Proceeds for the sale of such Shares. Settlement for all such Shares
shall be effected by free delivery of the Shares to the Manager’s account at The
Depository Trust Company (“DTC”) via the DWAC system, in return for payments in
same day funds delivered to the account designated by the Company. If the
Company or its transfer agent (if applicable) shall default on its obligation to
deliver the Shares on any Settlement Date, the Company shall (A) indemnify and
hold the Manager harmless against any loss, claim or damage arising from or as a
result of such default by the Company and (B) pay the Manager any commission to
which it would otherwise be entitled absent such default.  If the Manager
breaches this Agreement by failing to deliver the Net Proceeds on any Settlement
Date for the Shares delivered by the Company, the Manager will pay the Company
interest based on the effective overnight federal funds rate.


(viii) At each Applicable Time, Settlement Date, Representation Date (as defined
in Section 4(k)) and Filing Date (as defined below in Section 4(w), the Company
shall be deemed to have affirmed each representation and warranty contained in
this Agreement as if such representation and warranty were made as of such date,
modified as necessary to relate to the Registration Statement and the Prospectus
as amended as of such date. Any obligation of the Manager to use its reasonable
efforts to sell the Shares on behalf of the Company shall be subject to the
continuing accuracy of the representations and warranties of the Company herein,
to the performance by the Company of its obligations hereunder and to the
continuing satisfaction of the additional conditions specified in Section 6 of
this Agreement.


10

--------------------------------------------------------------------------------


(b) If the Company wishes to sell the Shares pursuant to this Agreement but
other than as set forth in Section 3(a) of this Agreement (each, a “Placement”),
it will notify the Manager of the proposed terms of such Placement. If the
Manager, acting as principal, wishes to accept such proposed terms (which it may
decline to do for any reason in its sole discretion) or, following discussions
with the Company wishes to accept amended terms, the Manager and the Company
will enter into a Terms Agreement setting forth the terms of such Placement. The
terms set forth in a Terms Agreement will not be binding on the Company or the
Manager unless and until the Company and the Manager have each executed such
Terms Agreement accepting all of the terms of such Terms Agreement. In the event
of a conflict between the terms of this Agreement and the terms of a Terms
Agreement, the terms of such Terms Agreement will control.


(c) Each sale of the Shares to the Manager shall be made in accordance with the
terms of this Agreement and, if applicable, a Terms Agreement, which will
provide for the sale of such Shares to, and the purchase thereof by, the
Manager. A Terms Agreement may also specify certain provisions relating to the
reoffering of such Shares by the Manager. The commitment of the Manager to
purchase the Shares pursuant to any Terms Agreement shall be deemed to have been
made on the basis of the representations and warranties of the Company herein
contained and shall be subject to the terms and conditions herein set forth.
Each Terms Agreement shall specify the number of the Shares to be purchased by
the Manager pursuant thereto, the price to be paid to the Company for such
Shares, any provisions relating to rights of, and default by, underwriters
acting together with the Manager in the reoffering of the Shares, and the time
and date (each such time and date being referred to herein as a “Time of
Delivery”) and place of delivery of and payment for such Shares. Such Terms
Agreement shall also specify any requirements for opinions of counsel,
accountants’ letters and officers’ certificates pursuant to Section 6 of this
Agreement and any other information or documents required by the Manager.


(d) Under no circumstances shall the number and aggregate amount of the Shares
sold pursuant to this Agreement and any Terms Agreement exceed (i) the aggregate
amount set forth in Section 1, (ii) the number of shares of the Common Stock
available for issuance under the currently effective Registration Statement or
(iii) the number and aggregate amount of Shares authorized from time to time to
be issued and sold under this Agreement by the Board, or a duly authorized
committee  thereof, and notified to the Manager in writing.


11

--------------------------------------------------------------------------------


(e) If either party has reason to believe that the exemptive provisions set
forth in Rule 101(c)(1) of Regulation M under the Exchange Act are not satisfied
with respect to the Shares, it shall promptly notify the other party and sales
of the Shares under this Agreement and any Terms Agreement shall be suspended
until that or other exemptive provisions have been satisfied in the judgment of
each party.


4.     Agreements. The Company agrees with the Manager that:


(a) During any period when the delivery of a prospectus relating to the Shares
is required (including in circumstances where such requirement may be satisfied
pursuant to Rule 172, 173 or any similar rule) to be delivered under the Act,
the Company will not file any amendment of the Registration Statement or
supplement (including any Interim Prospectus Supplement) to the Base Prospectus
unless the Company has furnished to the Manager a copy for its review prior to
filing and will not file any such proposed amendment or supplement to which the
Manager reasonably objects. The Company will properly complete the Prospectus,
in a form approved by the Manager, and file such Prospectus, as amended at the
Execution Time, with the Commission pursuant to the applicable paragraph of
Rule 424(b) by the Execution Time and will cause any supplement to the
Prospectus to be properly completed, in a form approved by the Manager, and will
file such supplement with the Commission pursuant to the applicable paragraph of
Rule 424(b) within the time period prescribed thereby and will provide evidence
reasonably satisfactory to the Manager of such timely filing. The Company will
promptly advise the Manager (a filing with the SEC will be sufficient for notice
to the Manager) (i) when the Prospectus, and any supplement thereto, shall have
been filed (if required) with the Commission pursuant to Rule 424(b), (ii) when,
during any period when the delivery of a prospectus (whether physically or
through compliance with Rule 172, 173 or any similar rule) is required under the
Act in connection with the offering or sale of the Shares, any amendment to the
Registration Statement shall have been filed or become effective, (iii) of any
request by the Commission or its staff for any amendment of the Registration
Statement, or any Rule 462(b) Registration Statement, or for any supplement to
the Prospectus or for any additional information, (iv) of the issuance by the
Commission of any stop order suspending the effectiveness of the Registration
Statement or of any notice objecting to its use or the institution or
threatening of any proceeding for that purpose and (v) of the receipt by the
Company of any notification with respect to the suspension of the qualification
of the Shares for sale in any jurisdiction or the institution or threatening of
any proceeding for such purpose. The Company will use its best efforts to
prevent the issuance of any such stop order or the occurrence of any such
suspension or objection to the use of the Registration Statement and, upon such
issuance, occurrence or notice of objection, to obtain as soon as possible the
withdrawal of such stop order or relief from such occurrence or objection,
including, if necessary, by filing an amendment to the Registration Statement or
a new registration statement and using its best efforts to have such amendment
or new registration statement declared effective as soon as practicable.


12

--------------------------------------------------------------------------------


(b) If, at any time on or after an Applicable Time but prior to the related
Settlement Date, any event occurs as a result of which the Disclosure Package
would include any untrue statement of a material fact or omit to state any
material fact necessary to make the statements therein in the light of the
circumstances under which they were made or the circumstances then prevailing
not misleading, the Company will (i) notify promptly the Manager so that any use
of the Disclosure Package may cease until it is amended or supplemented;
(ii) amend or supplement the Disclosure Package to correct such statement or
omission; and (iii) supply any amendment or supplement to the Manager in such
quantities as the Manager may reasonably request.


(c) During any period when the delivery of a prospectus relating to the Shares
is required (including in circumstances where such requirement may be satisfied
pursuant to Rule 172, 173 or any similar rule) to be delivered under the Act,
any event occurs as a result of which the Prospectus as then supplemented would
include any untrue statement of a material fact or omit to state any material
fact necessary to make the statements therein in the light of the circumstances
under which they were made at such time not misleading, or if it shall be
necessary to amend the Registration Statement, file a new registration statement
or supplement the Prospectus to comply with the Act or the Exchange Act or the
respective rules thereunder, including in connection with use or delivery of the
Prospectus, the Company promptly will (i) notify the Manager of any such event,
(ii) prepare and file with the Commission, subject to the second sentence of
paragraph (a) of this Section 4, an amendment or supplement or new registration
statement which will correct such statement or omission or effect such
compliance, (iii) use its best efforts to have any amendment to the Registration
Statement or new registration statement declared effective as soon as
practicable in order to avoid any disruption in use of the Prospectus and
(iv) supply any supplemented Prospectus to the Manager in such quantities as the
Manager may reasonably request.


(d) As soon as practicable, the Company will make generally available to its
security holders and to the Manager an earnings statement or statements of the
Company and its subsidiaries which will satisfy the provisions of Section 11(a)
of the Act and Rule 158.


(e) The Company will furnish to the Manager and counsel for the Manager, without
charge, signed copies of the Registration Statement (including exhibits thereto)
and, so long as delivery of a prospectus by the Manager or dealer may be
required by the Act (including in circumstances where such requirement may be
satisfied pursuant to Rule 172, 173 or any similar rule), as many copies of the
Prospectus and each Issuer Free Writing Prospectus and any supplement thereto as
the Manager may reasonably request. The Company will pay the expenses of
printing or other production of all documents relating to the offering.


13

--------------------------------------------------------------------------------


(f) The Company will arrange, if necessary, for the qualification of the Shares
for sale under the laws of such jurisdictions as the Manager may designate and
will maintain such qualifications in effect so long as required for the
distribution of the Shares; provided that in no event shall the Company be
obligated to qualify to do business in any jurisdiction where it is not now so
qualified or to take any action that would subject it to service of process in
suits, other than those arising out of the offering or sale of the Shares, in
any jurisdiction where it is not now so subject.


(g) The Company agrees that, unless it has or shall have obtained the prior
written consent of the Manager, and the Manager agrees with the Company that,
unless it has or shall have obtained, as the case may be, the prior written
consent of the Company, it has not made and will not make any offer relating to
the Shares that would constitute an Issuer Free Writing Prospectus or that would
otherwise constitute a “free writing prospectus” (as defined in Rule 405)
required to be filed by the Company with the Commission or retained by the
Company under Rule 433, provided that the prior written consent of the parties
hereto shall be deemed to have been given in respect of the Free Writing
Prospectuses included in Schedule I hereto, if any. Any such free writing
prospectus consented to by the Manager or the Company is hereinafter referred to
as a “Permitted Free Writing Prospectus.” The Company agrees that (i) it has
treated and will treat, as the case may be, each Permitted Free Writing
Prospectus as an Issuer Free Writing Prospectus and (ii) it has complied and
will comply, as the case may be, with the requirements of Rules 164 and 433
applicable to any Permitted Free Writing Prospectus, including in respect of
timely filing with the Commission, legending and record keeping.


(h) The Company will not offer, sell, contract to sell, pledge, or otherwise
dispose of, (or enter into any transaction which is designed to, or might
reasonably be expected to, result in the disposition of (whether by actual
disposition or effective economic disposition due to cash settlement or
otherwise) by the Company or any affiliate of the Company or any person in
privity with the Company or any affiliate of the Company) directly or
indirectly, including the filing (or participation in the filing) of a
registration statement with the Commission in respect of, or establish or
increase a put equivalent position or liquidate or decrease a call equivalent
position within the meaning of Section 16 of the Exchange Act, any other shares
of Common Stock or any securities convertible into, or exercisable, or
exchangeable for, shares of Common Stock; or publicly announce an intention to
effect any such transaction (“Subsequent Financing”) (i) without giving the
Manager at least three Business Days’ prior written notice specifying the nature
of the proposed transaction and the date of such proposed transaction and
(ii) unless the Manager suspends acting under this Agreement for such period of
time requested by the Company or as deemed appropriate by the Manager in light
of the proposed transaction; provided, however, that the Company may issue and
sell Common Stock pursuant to any employee stock option plan, stock ownership
plan or dividend reinvestment plan of the Company and, with as much notice as
reasonably practicable, the Company may issue Common Stock issuable upon the
conversion of securities or the exercise of warrants outstanding at the
Execution Time.  Notwithstanding anything herein to the contrary, the Manager
shall have the right to act as co-manager of any public offering of securities
or co-placement agent of any private placement of equity or equity-linked
securities (excluding warrants issued in conjunction with any non-convertible
debt, equity compensation to officers, directors or consultants, shares issued
upon exercise of warrants or options, shares issued for trade payable or
services, or any transaction with gross proceeds less than $250,000),  until
July 31, 2011.


14

--------------------------------------------------------------------------------


(i) Until the termination of this Agreement, the Company will not take, directly
or indirectly, any action designed to or that would constitute or that might
reasonably be expected to cause or result in, under the Exchange Act or
otherwise, stabilization or manipulation in violation of the Act, Exchange Act
or the rules and regulations thereunder of the price of any security of the
Company to facilitate the sale or resale of the Shares.


(j) The Company will, at any time during the term of this Agreement, as
supplemented from time to time, advise the Manager immediately after it shall
have received notice or obtained knowledge thereof, of any material information
or fact that would alter or affect any opinion, certificate, letter and other
document provided to the Manager pursuant to Section 6 herein.


(k) Upon commencement of the offering of the Shares under this Agreement (and
upon the recommencement of the offering of the Shares under this Agreement
following the termination of a suspension of sales hereunder lasting more than
30 trading days), and each time that (i) the Registration Statement or the
Prospectus shall be amended or supplemented, (ii) there is filed with the
Commission any document incorporated by reference into the Prospectus (other
than a Current Report on Form 8-K, unless the Manager shall otherwise reasonably
request), or (iii) otherwise as the Manager may reasonably request after
consultation with its counsel, (such commencement or recommencement date and
each such date referred to in (i), (ii) and (iii) above, a “Representation
Date”), the Company shall furnish or cause to be furnished to the Manager
forthwith a certificate dated and delivered the date of such commencement or
recommencement, the date of effectiveness of such amendment, the date of filing
with the Commission of such supplement or other document, the Time of Delivery,
or promptly upon request, as the case may be, in form reasonably satisfactory to
the Manager to the effect that the statements contained in the certificate
referred to in Section 6 of this Agreement which were last furnished to the
Manager are true and correct at the time of such commencement or recommencement
amendment, supplement, filing, or delivery, as the case may be, as though made
at and as of such time (except that such statements shall be deemed to relate to
the Registration Statement and the Prospectus as amended and supplemented to
such time) or, in lieu of such certificate, a certificate of the same tenor as
the certificate referred to in said Section 6, modified as necessary to relate
to the Registration Statement and the Prospectus as amended and supplemented to
the time of delivery of such certificate.


15

--------------------------------------------------------------------------------


(l) At each Representation Date, the Company shall furnish or cause to be
furnished forthwith to the Manager and to counsel to the Manager a written
opinion of Trombly Business Law, PC, counsel to the Company (“Company Counsel”),
or other counsel reasonably satisfactory to the Manager, dated and delivered the
date of commencement or recommencement, the date of effectiveness of such
amendment, the date of filing with the Commission of such supplement or other
document, the Time of Delivery, or promptly upon such request, as the case may
be, in form and substance reasonably satisfactory to the Manager, of the same
tenor as the opinions referred to in Section 6(b) of this Agreement, but
modified as necessary to relate to the Registration Statement and the Prospectus
as amended and supplemented to the time of delivery of such opinion.


(m) Upon commencement of the offering of the Shares under this Agreement (and
upon the recommencement of the offering of the Shares under this Agreement
following the termination of a suspension of sales hereunder lasting more than
30 trading days), and each time that (i) the Registration Statement or the
Prospectus shall be amended or supplemented to include additional amended
financial information, (ii) the Shares are delivered to the Manager as principal
at a Time of Delivery pursuant to a Terms Agreement at the Manager’s request and
upon reasonable advance notice, (iii) the Company files a Quarterly Report on
Form 10-Q or an Annual Report on Form 10-K, or (iv) at the Manager’s request and
upon reasonable advance notice to the Company, there is filed with the
Commission any document which contains financial information (other than an
Annual Report on Form 10-K) incorporated by reference into the Prospectus, the
Company shall cause (1) Marcum LLP(the “Accountants”), or other independent
accountants satisfactory to the Manager forthwith to furnish the Manager a
letter, and (2) the Chief Financial Officer of the Company forthwith to furnish
the Manager a certificate, in each case dated the date of commencement or
recommencement, the date of effectiveness of such amendment, the date of filing
of such supplement or other document with the Commission, or the Time of
Delivery, as the case may be, in form satisfactory to the Manager, of the same
tenor as the letters and certificate referred to in Section 6 of this Agreement
but modified to relate to the Registration Statement and the Prospectus, as
amended and supplemented to the date of such letters and certificate; provided,
however, that the Company will not be required to cause the Accountants to
furnish such letters to the Manager in connection with the filing of a Current
Report on Form 8-K other than an 8-K reporting a material change to the business
of the Company such as merger or a material acquisition or disposition of
assets.


16

--------------------------------------------------------------------------------


(n) Upon commencement of the offering of the Shares under this Agreement (and
upon the recommencement of the offering of the Shares under this Agreement
following the termination of a suspension of sales hereunder lasting more than
30 trading days), and at each Representation Date, the Company will conduct a
due diligence session, in form and substance, reasonably satisfactory to the
Manager, which shall include representatives of the management and the
independent accountants of the Company. The Company shall cooperate timely with
any reasonable due diligence request from or review conducted by the Manager or
its agents from time to time in connection with the transactions contemplated by
this Agreement, including, without limitation, providing information and
available documents and access to appropriate corporate officers and the
Company’s agents during regular business hours and at the Company’s principal
offices, and timely furnishing or causing to be furnished such certificates,
letters and opinions from the Company, its officers and its agents, as the
Manager may reasonably request.


(o) The Company consents to the Manager trading in the Common Stock for the
Manager’s own account and for the account of its clients at the same time as
sales of the Shares occur pursuant to this Agreement or pursuant to a Terms
Agreement.


(p) The Company will disclose in its Annual Reports on Form 10-K and Quarterly
Reports on Form 10-Q, as applicable, the number of Shares sold through the
Manager under this Agreement, the Net Proceeds to the Company and the
compensation paid by the Company with respect to sales of Shares pursuant to
this Agreement during the relevant quarter.


(q) If to the knowledge of the Company, the conditions set forth in Section 6(a)
shall not have been satisfied as of the applicable Settlement Date, the Company
will offer to any person who has agreed to purchase Shares from the Company as
the result of an offer to purchase solicited by the Manager the right to refuse
to purchase and pay for such Shares.


(r) Each acceptance by the Company of an offer to purchase the Shares hereunder,
and each execution and delivery by the Company of a Terms Agreement, shall be
deemed to be an affirmation to the Manager that the representations and
warranties of the Company contained in or made pursuant to this Agreement are
true and correct as of the date of such acceptance or of such Terms Agreement as
though made at and as of such date, and an undertaking that such representations
and warranties will be true and correct as of the Settlement Date for the Shares
relating to such acceptance or as of the Time of Delivery relating to such sale,
as the case may be, as though made at and as of such date (except that such
representations and warranties shall be deemed to relate to the Registration
Statement and the Prospectus as amended and supplemented relating to such
Shares).


17

--------------------------------------------------------------------------------


(s) The Company shall ensure that there are at all times sufficient shares of
Common Stock to provide for the issuance, free of any preemptive rights, out of
its authorized but unissued shares of Common Stock or shares of Common Stock
held in treasury, of the maximum aggregate number of Shares authorized for
issuance by the Board pursuant to the terms of this Agreement. The Company will
use its commercially reasonable efforts to cause the Shares to be listed for
trading on the Trading Market and to maintain such listing.


(t) During any period when the delivery of a prospectus relating to the Shares
is required to be delivered under the Act (including in circumstances where such
requirement may be satisfied pursuant to Rule 172, 173 or any similar rule), the
Company will file all documents required to be filed with the Commission
pursuant to the Exchange Act within the time periods required by the Exchange
Act and the regulations thereunder.


(u) The Company shall cooperate with the Manager and use its reasonable efforts
to permit the Shares to be eligible for clearance and settlement through the
facilities of DTC.


(v) The Company will apply the Net Proceeds from the sale of the Shares in the
manner set forth in the Prospectus.


(w) On or prior to the earlier of (i) the date on which the Company shall file a
Quarterly Report on Form 10-Q or an Annual Report on Form 10-K in respect of any
fiscal quarter in which sales of Shares were made by the Manager pursuant to
Section 3(a) of this Agreement and (ii) the date on which the Company shall be
obligated to file such document referred to in clause (i) in respect of such
quarter (each such date, and any date on which an amendment to any such document
is filed, a “Filing Date”), the Company will file a prospectus supplement with
the Commission under the applicable paragraph of Rule 424(b), which prospectus
supplement will set forth, with regard to such quarter, the number of the Shares
sold through the Manager as agent pursuant to Section 3(a) of this Agreement,
the Net Proceeds to the Company and the compensation paid by the Company with
respect to such sales of the Shares pursuant to Section 3(a) of this Agreement
and deliver such number of copies of each such prospectus supplement to the
Trading Market as are required by such exchange.


5.     Payment of Expenses.
 
(a) The Company agrees to pay the costs and expenses incident to the performance
of its obligations under this Agreement, whether or not the transactions
contemplated hereby are consummated, including without limitation: (i) the
preparation, printing or reproduction and filing with the Commission of the
Registration Statement (including financial statements and exhibits thereto),
the Prospectus and each Issuer Free Writing Prospectus, and each amendment or
supplement to any of them; (ii) the printing (or reproduction) and delivery
(including postage, air freight charges and charges for counting and packaging)
of such copies of the Registration Statement, the Prospectus, and each Issuer
Free Writing Prospectus, and all amendments or supplements to any of them, as
may, in each case, be reasonably requested for use in connection with the
offering and sale of the Shares; (iii) the preparation, printing,
authentication, issuance and delivery of certificates for the Shares, including
any stamp or transfer taxes in connection with the original issuance and sale of
the Shares; (iv) the printing (or reproduction) and delivery of this Agreement,
any blue sky memorandum and all other agreements or documents printed (or
reproduced) and delivered in connection with the offering of the Shares; (v) the
registration of the Shares under the Exchange Act and the listing of the Shares
on the Trading Market; (vi) any registration or qualification of the Shares for
offer and sale under the securities or blue sky laws of the several states
(including filing fees and the reasonable fees and expenses of counsel for the
Manager relating to such registration and qualification) subject to the cap
below; (vii) actual and reasonable transportation and other expenses incurred by
or on behalf of Company representatives in connection with presentations to
prospective purchasers of the Shares subject to the cap below; (viii) the fees
and expenses of the Company’s accountants and the fees and expenses of counsel
(including local and special counsel) for the Company; and (ix) all other costs
and expenses incident to the performance by the Company of its obligations
hereunder.
 
18

--------------------------------------------------------------------------------


 
(b) Upon closing of the first takedown, the Company shall pay to the Manager
$50,000 for its legal fees and expenses.
 




6.     Conditions to the Obligations of the Manager. The obligations of the
Manager under this Agreement and any Terms Agreement shall be subject to (i) the
accuracy of the representations and warranties on the part of the Company
contained herein as of the Execution Time, each Representation Date, and as of
each Applicable Time, Settlement Date and Time of Delivery, (ii) the performance
by the Company of its obligations hereunder and (iii) the following additional
conditions:


(a) The Prospectus, and any supplement thereto, required by Rule 424 to be filed
with the Commission have been filed in the manner and within the time period
required by Rule 424(b) with respect to any sale of Shares; each Interim
Prospectus Supplement shall have been filed in the manner required by
Rule 424(b) within the time period required by Section 3(a) of this Agreement;
any other material required to be filed by the Company pursuant to Rule 433(d)
under the Act, shall have been filed with the Commission within the applicable
time periods prescribed for such filings by Rule 433; and no stop order
suspending the effectiveness of the Registration Statement or any notice
objecting to its use shall have been issued and no proceedings for that purpose
shall have been instituted or threatened.


19

--------------------------------------------------------------------------------


(b) The Company shall have requested and caused the Company Counsel to furnish
to the Manager, on every date specified in Section 4 of this Agreement, its
opinion and negative assurance statement, dated as of such date and addressed to
the Manager in substantially the form attached hereto as Exhibit A.


(c) In rendering such opinions, such counsel may rely (A) as to matters
involving the application of laws of any jurisdiction other than the State of
Delaware or the Federal laws of the United States, to the extent they deem
proper and specified in such opinion, upon the opinion of other counsel of good
standing whom they believe to be reliable and who are satisfactory to counsel
for the Manager and (B) as to matters of fact, to the extent they deem proper,
on certificates of responsible officers of the Company and public officials.
References to the Prospectus in this paragraph (c) shall also include any
supplements thereto at the Settlement Date.


(d) The Company shall have furnished or caused to be furnished to the Manager,
on every date specified in Section 4 of this Agreement, a certificate of the
Company, signed by the Chief Executive Officer or the President and the
principal financial or accounting officer of the Company, dated as of such date,
to the effect that the signers of such certificate have carefully examined the
Registration Statement, the Disclosure Package and the Prospectus and any
supplements or amendments thereto and this Agreement and that:


(i) the representations and warranties of the Company in this Agreement are true
and correct on and as of such date with the same effect as if made on such date
and the Company has complied with all the agreements and satisfied all the
conditions on its part to be performed or satisfied at or prior to such date;


(ii) to his knowledge, no stop order suspending the effectiveness of the
Registration Statement or any notice objecting to its use has been issued and no
proceedings for that purpose have been instituted or, to the Company’s
knowledge, threatened; and


(iii) since the date of the most recent financial statements included in the
Disclosure Package, there has been no Material Adverse Effect on the condition
(financial or otherwise), earnings, business or properties of the Company and
its subsidiaries, taken as a whole, whether or not arising from transactions in
the ordinary course of business, except as set forth in or contemplated in the
Disclosure Package and the Prospectus.


20

--------------------------------------------------------------------------------


(e) The Company shall have requested and caused the Accountants to have
furnished to the Manager, on every date specified in Section 4 hereof and to the
extent requested by the Manager and upon reasonable advance notice in connection
with any offering of the Shares, letters (which may refer to letters previously
delivered to the Manager), dated as of such date, in form and substance
satisfactory to the Manager, confirming that they are independent accountants
within the meaning of the Act and the Exchange Act and the respective applicable
rules and regulations adopted by the Commission thereunder and that they have
performed a review of any unaudited interim financial information of the Company
and included or incorporated by reference in the Registration Statement and the
Prospectus in accordance with Statement on Auditing Standards No. 100, and
stating in effect that:


(i) in their opinion the audited financial statements and financial statement
schedules and pro forma financial statements included or incorporated by
reference in the Registration Statement and the Prospectus and reported on by
them comply as to form with the applicable accounting requirements of the Act
and the Exchange Act and the related rules and regulations adopted by the
Commission;


(ii) on the basis of a reading of the latest unaudited financial statements made
available by the Company and their respective subsidiaries, their limited
review, in accordance with standards established under Statement on Auditing
Standards No. 100, of the unaudited interim financial information for the most
recently reported quarter, carrying out certain specified procedures (but not an
examination in accordance with generally accepted auditing standards) which
would not necessarily reveal matters of significance with respect to the
comments set forth in such letter; a reading of the minutes of the meetings of
the stockholders, directors and committees of the Company and their respective
subsidiaries, and inquiries of certain officials of the Company who have
responsibility for financial and accounting matters of the Company and their
respective subsidiaries as to transactions and events subsequent to the end of
such quarter, nothing came to their attention which caused them to believe that:


1. any unaudited financial statements included or incorporated by reference in
the Registration Statement and the Prospectus do not comply as to form with
applicable accounting requirements of the Act and with the related rules and
regulations adopted by the Commission with respect to financial statements
included or incorporated by reference in Quarterly Reports on Form 10-Q under
the Exchange Act; and said unaudited financial statements are not in conformity
with generally accepted accounting principles applied on a basis substantially
consistent with that of the audited financial statements included or
incorporated by reference in the Registration Statement and the Prospectus;


21

--------------------------------------------------------------------------------


2. with respect to the period subsequent to the most recently reported quarter,
there were any changes, at a specified date not more than five days prior to the
date of the letter, in the long-term debt of the Company and their respective
subsidiaries or capital stock of the Company or decreases in the stockholders’
equity of the Company as compared with the amounts shown on such consolidated
balance sheets included or incorporated by reference in the Registration
Statement and the Prospectus, or for the period from the end of such period to
such specified date there were any decreases, as compared with the corresponding
period in the preceding year, in net revenues or income before income taxes or
in total or per share amounts of net income of the Company and their respective
subsidiaries, except in all instances for changes or decreases set forth in such
letter, in which case the letter shall be accompanied by an explanation by the
Company as to the significance thereof unless said explanation is not deemed
necessary by the Manager; or


3. the information included or incorporated by reference in the Registration
Statement and the Prospectus in response to Regulation S-K, Item 301 (Selected
Financial Data), Item 302 (Supplementary Financial Information), Item 402
(Executive Compensation) and Item 503(d) (Ratio of Earnings to Fixed Charges) is
not in conformity with the applicable disclosure requirements of Regulation S-K;
and


(iii) they have performed certain other specified procedures as a result of
which they determined that certain information of an accounting, financial or
statistical nature (which is limited to accounting, financial or statistical
information derived from the general accounting records of the Company and its
subsidiaries) set forth or incorporated by reference in the Registration
Statement and the Prospectus and in Exhibit 12 to the Registration Statement,
agrees with the accounting records of the Company and its subsidiaries,
excluding any questions of legal interpretation.


(f) The Company shall have requested and caused its Chief Financial Officer to
have furnished to the Manager, on every date specified in Section 4 hereof and
to the extent requested by the Manager in connection with any offering of the
Shares, a certificate as to certain financial information included in the
Disclosure Package and the Prospectus, in form and substance reasonably
satisfactory to the Manager.


22

--------------------------------------------------------------------------------


(g) Since the respective dates as of which information is disclosed in the
Registration Statement, the Disclosure Package and the Prospectus, except as
otherwise stated therein, there shall not have been (i) any change or decrease
specified in the letter or letters referred to in paragraph (d) of this
Section 6 or (ii) any change, or any development involving a prospective change,
in or affecting the condition (financial or otherwise), earnings, business or
properties of the Company and its subsidiaries taken as a whole, whether or not
arising from transactions in the ordinary course of business, except as set
forth in or contemplated in the Disclosure Package (exclusive of any amendment
or supplement thereto) the effect of which, in any case referred to in
clause (i) or (ii) above, is, in the sole judgment of the Manager, so material
and adverse as to make it impractical or inadvisable to proceed with the
offering or delivery of the Shares as contemplated by the Registration Statement
(exclusive of any amendment thereof), the Disclosure Package and the Prospectus
(exclusive of any amendment or supplement thereto).


(h) The Company shall have paid the required Commission filing fees relating to
the Shares within the time period required by Rule 456(b)(1)(i) of the Act
without regard to the proviso therein and otherwise in accordance with
Rules 456(b) and 457(r) of the Act and, if applicable, shall have updated the
“Calculation of Registration Fee” table in accordance with Rule 456(b)(1)(ii)
either in a post-effective amendment to the Registration Statement or on the
cover page of a prospectus filed pursuant to Rule 424(b).


(i) The Financial Industry Regulatory Authority shall not have raised any
objection with respect to the fairness and reasonableness of the terms and
arrangements under this Agreement.


(j) The Shares shall have been listed and admitted and authorized for trading on
the Trading Market, and satisfactory evidence of such actions shall have been
provided to the Manager.


(k) Prior to each Settlement Date and Time of Delivery, as applicable, the
Company shall have furnished to the Manager such further information,
certificates and documents as the Manager may reasonably request.


If any of the conditions specified in this Section 6 shall not have been
fulfilled when and as provided in this Agreement, or if any of the opinions and
certificates mentioned above or elsewhere in this Agreement shall not be
reasonably satisfactory in form and substance to the Manager and counsel for the
Manager, this Agreement and all obligations of the Manager hereunder may be
canceled at, or at any time prior to, any Settlement Date or Time of Delivery,
as applicable, by the Manager. Notice of such cancellation shall be given to the
Company in writing or by telephone or facsimile confirmed in writing.


The documents required to be delivered by this Section 6 shall be delivered at
the office of Weinstein Smith LLP, counsel for the Manager, at 420 Lexington
Ave., Suite 2620, New York, NY 10170, on each such date as provided in this
Agreement.


23

--------------------------------------------------------------------------------


7.     Indemnification and Contribution.


(a) The Company agrees to indemnify and hold harmless the Manager, the
directors, officers, employees and agents of the Manager and each person who
controls the Manager within the meaning of either the Act or the Exchange Act
against any and all losses, claims, damages or liabilities, joint or several, to
which they or any of them may become subject under the Act, the Exchange Act or
other Federal or state statutory law or regulation, at common law or otherwise,
as incurred, insofar as such losses, claims, damages or liabilities (or actions
in respect thereof) arise out of or are based upon any untrue statement or
alleged untrue statement of a material fact contained in the registration
statement for the registration of the Shares as originally filed or in any
amendment thereof, or in the Base Prospectus, any Interim Prospectus Supplement,
the Prospectus, any Issuer Free Writing Prospectus, or in any amendment thereof
or supplement thereto, or arise out of or are based upon the omission or alleged
omission to state therein a material fact required to be stated therein or
necessary to make the statements therein not misleading, and agrees to reimburse
each such indemnified party for any legal or other expenses reasonably incurred
by them in connection with investigating or defending any such loss, claim,
damage, liability or action, as incurred; provided, however, that the Company
will not be liable in any such case to the extent that any such loss, claim,
damage or liability arises out of or is based upon any such untrue statement or
alleged untrue statement or omission or alleged omission made therein in
reliance upon and in conformity with written information furnished to the
Company by the Manager specifically for inclusion therein. This indemnity
agreement will be in addition to any liability that the Company may otherwise
have.


(b) The Manager agrees to indemnify and hold harmless the Company, each of its
directors, each of its officers who signs the Registration Statement, and each
person who controls the Company within the meaning of either the Act or the
Exchange Act, to the same extent as the foregoing indemnity from the Company to
the Manager, but only with reference to written information relating to the
Manager furnished to the Company by the Manager specifically for inclusion in
the documents referred to in the foregoing indemnity; provided, however, that in
no case shall the Manager be responsible for any amount in excess of the
underwriting discount or commission, as the case may be, applicable to the
Shares purchased and sold by the Manager hereunder. This indemnity agreement
will be in addition to any liability which the Manager may otherwise have.


24

--------------------------------------------------------------------------------


(c) Promptly after receipt by an indemnified party under this Section 7 of
notice of the commencement of any action, such indemnified party will, if a
claim in respect thereof is to be made against the indemnifying party under this
Section 7, notify the indemnifying party in writing of the commencement thereof;
but the failure so to notify the indemnifying party (i) will not relieve it from
liability under paragraph (a) or (b) above unless and to the extent it did not
otherwise learn of such action and such failure results in the forfeiture by the
indemnifying party of substantial rights and defenses and (ii) will not, in any
event, relieve the indemnifying party from any obligations to any indemnified
party other than the indemnification obligation provided in paragraph (a) or
(b) above. The indemnifying party shall be entitled to appoint counsel of the
indemnifying party’s choice at the indemnifying party’s expense to represent the
indemnified party in any action for which indemnification is sought (in which
case the indemnifying party shall not thereafter be responsible for the fees and
expenses of any separate counsel retained by the indemnified party or parties
except as set forth below); provided, however, that such counsel shall be
reasonably satisfactory to the indemnified party. Notwithstanding the
indemnifying party’s election to appoint counsel to represent the indemnified
party in an action, the indemnified party shall have the right to employ
separate counsel (including local counsel), and the indemnifying party shall
bear the reasonable fees, costs and expenses of such separate counsel if (i) the
use of counsel chosen by the indemnifying party to represent the indemnified
party would present such counsel with a conflict of interest, (ii) the actual or
potential defendants in, or targets of, any such action include both the
indemnified party and the indemnifying party and the indemnified party shall
have reasonably concluded that there may be legal defenses available to it
and/or other indemnified parties which are different from or additional to those
available to the indemnifying party, (iii) the indemnifying party shall not have
employed counsel reasonably satisfactory to the indemnified party to represent
the indemnified party within a reasonable time after notice of the institution
of such action or (iv) the indemnifying party shall authorize the indemnified
party to employ separate counsel at the expense of the indemnifying party. An
indemnifying party will not, without the prior written consent of the
indemnified parties, settle or compromise or consent to the entry of any
judgment with respect to any pending or threatened claim, action, suit or
proceeding in respect of which indemnification or contribution may be sought
hereunder (whether or not the indemnified parties are actual or potential
parties to such claim or action) unless such settlement, compromise or consent
includes an unconditional release of each indemnified party from all liability
arising out of such claim, action, suit or proceeding.


25

--------------------------------------------------------------------------------


(d) In the event that the indemnity provided in paragraph (a), (b) or (c) of
this Section 7 is unavailable to or insufficient to hold harmless an indemnified
party for any reason, the Company and the Manager agree to contribute to the
aggregate losses, claims, damages and liabilities (including legal or other
expenses reasonably incurred in connection with investigating or defending the
same) (collectively “Losses”) to which the Company and the Manager may be
subject in such proportion as is appropriate to reflect the relative benefits
received by the Company on the one hand and by the Manager on the other from the
offering of the Shares; provided, however, that in no case shall the Manager be
responsible for any amount in excess of the underwriting discount or commission,
as the case may be, applicable to the Shares purchased and sold by the Manager
hereunder. If the allocation provided by the immediately preceding sentence is
unavailable for any reason, the Company and the Manager severally shall
contribute in such proportion as is appropriate to reflect not only such
relative benefits but also the relative fault of the Company on the one hand and
of the Manager on the other in connection with the statements or omissions which
resulted in such Losses as well as any other relevant equitable considerations.
Benefits received by the Company shall be deemed to be equal to the total net
proceeds from the offering (before deducting expenses) received by it, and
benefits received by the Manager shall be deemed to be equal to the total
underwriting discounts and commissions, in each case as determined by this
Agreement or any applicable Terms Agreement. Relative fault shall be determined
by reference to, among other things, whether any untrue or any alleged untrue
statement of a material fact or the omission or alleged omission to state a
material fact relates to information provided by the Company on the one hand or
the Manager on the other, the intent of the parties and their relative
knowledge, access to information and opportunity to correct or prevent such
untrue statement or omission. The Company and the Manager agree that it would
not be just and equitable if contribution were determined by pro rata allocation
or any other method of allocation which does not take account of the equitable
considerations referred to above. Notwithstanding the provisions of this
paragraph (d), no person guilty of fraudulent misrepresentation (within the
meaning of Section 11(f) of the Act) shall be entitled to contribution from any
person who was not guilty of such fraudulent misrepresentation. For purposes of
this Section 7, each person who controls the Manager within the meaning of
either the Act or the Exchange Act and each director, officer, employee and
agent of the Manager shall have the same rights to contribution as the Manager,
and each person who controls the Company within the meaning of either the Act or
the Exchange Act, each officer of the Company who shall have signed the
Registration Statement and each director of the Company shall have the same
rights to contribution as the Company, subject in each case to the applicable
terms and conditions of this paragraph (d).


8.     Termination.


(a) The Company shall have the right, by giving written notice as hereinafter
specified, to terminate the provisions of this Agreement relating to the
solicitation of offers to purchase the Shares in its sole discretion at any
time. Any such termination shall be without liability of any party to any other
party except that (i) with respect to any pending sale, through the Manager for
the Company, the obligations of the Company, including in respect of
compensation of the Manager, shall remain in full force and effect
notwithstanding the termination and (ii) the provisions of Sections 5, 7, 9, 10,
12, 14 and 15 of this Agreement shall remain in full force and effect
notwithstanding such termination.


26

--------------------------------------------------------------------------------


(b) The Manager shall have the right, by giving written notice as hereinafter
specified, to terminate the provisions of this Agreement relating to the
solicitation of offers to purchase the Shares in its sole discretion at any
time. Any such termination shall be without liability of any party to any other
party except that the provisions of Sections 5, 7, 9, 10, 12, 14 and 15 of this
Agreement shall remain in full force and effect notwithstanding such
termination.


(c) This Agreement shall remain in full force and effect unless terminated
pursuant to Sections 8(a) or (b) above or otherwise by mutual agreement of the
parties; provided that any such termination by mutual agreement shall in all
cases be deemed to provide that Sections 5, 7, 9, 10, 12, 14 and 15 shall remain
in full force and effect.


(d) Any termination of this Agreement shall be effective on the date specified
in such notice of termination; provided that such termination shall not be
effective until the close of business on the date of receipt of such notice by
the Manager or the Company, as the case may be. If such termination shall occur
prior to the Settlement Date or Time of Delivery for any sale of the Shares,
such sale shall settle in accordance with the provisions of Section 3(a)(vii) of
this Agreement.


(e) In the case of any purchase of Shares by the Manager pursuant to a Terms
Agreement, the obligations of the Manager pursuant to such Terms Agreement shall
be subject to termination, in the absolute discretion of the Manager, by prompt
oral notice given to the Company prior to the Time of Delivery relating to such
Shares, if any, and confirmed promptly by facsimile or electronic mail, if,
since the time of execution of the Terms Agreement and prior to such delivery
and payment, (i) trading in the Company’s Common Stock shall have been suspended
by the Commission or the Trading Market or trading in securities generally on
the Trading Market shall have been suspended or limited or minimum prices shall
have been established on such exchange, (ii) a banking moratorium shall have
been declared either by Federal or New York State authorities or (iii) there
shall have occurred any outbreak or escalation of hostilities, declaration by
the United States of a national emergency or war, or other calamity or crisis
the effect of which on financial markets is such as to make it, in the sole
judgment of the Manager, impractical or inadvisable to proceed with the offering
or delivery of the Shares as contemplated by the Prospectus (exclusive of any
amendment or supplement thereto).


9.     Representations and Indemnities to Survive. The respective agreements,
representations, warranties, indemnities and other statements of the Company or
its officers and of the Manager set forth in or made pursuant to this Agreement
will remain in full force and effect, regardless of any investigation made by
the Manager or the Company or any of the officers, directors, employees, agents
or controlling persons referred to in Section 7 hereof, and will survive
delivery of and payment for the Shares. The provisions of Sections 5 and 7
hereof shall survive the termination or cancellation of this Agreement.


27

--------------------------------------------------------------------------------


Notices. All communications hereunder will be in writing and effective only on
receipt, and, if sent to the Manager, will be mailed, delivered or facsimiled to
Rodman & Renshaw, LLC, 1251 Avenue of the Americas, New York, NY, 10020,
Attention: General Counsel, (fax 646-841-1640); or, if sent to the Company, will
be mailed, delivered or facsimiled to Oculus Innovative Sciences, Inc., 1129 N.
McDowell Blvd. Petaluma, CA 94954, Attention: Robert Miller, facsimile (707)
283-0551.


10.     Successors. This Agreement will inure to the benefit of and be binding
upon the parties hereto and their respective successors and the officers,
directors, employees, agents and controlling persons referred to in Section 7
hereof, and no other person will have any right or obligation hereunder.


11.     No Fiduciary Duty. The Company hereby acknowledges that (a) the purchase
and sale of the Shares pursuant to this Agreement is an arm’s-length commercial
transaction between the Company, on the one hand, and the Manager and any
affiliate through which it may be acting, on the other, (b) the Manager is
acting solely as sales agent and/or principal in connection with the purchase
and sale of the Company’s securities and not as a fiduciary of the Company and
(c) the Company’s engagement of the Manager in connection with the offering and
the process leading up to the offering is as independent contractors and not in
any other capacity. Furthermore, the Company agrees that it is solely
responsible for making its own judgments in connection with the offering
(irrespective of whether the Manager has advised or is currently advising the
Company on related or other matters). The Company agrees that it will not claim
that the Manager has rendered advisory services of any nature or respect, or owe
an agency, fiduciary or similar duty to the Company, in connection with such
transaction or the process leading thereto.


12.     Integration. This Agreement and any Terms Agreement supersede all prior
agreements and understandings (whether written or oral) between the Company and
the Manager with respect to the subject matter hereof.


13.     Applicable Law. This Agreement and any Terms Agreement will be governed
by and construed in accordance with the laws of the State of New York applicable
to contracts made and to be performed within the State of New York.


14.     Waiver of Jury Trial. The Company hereby irrevocably waives, to the
fullest extent permitted by applicable law, any and all right to trial by jury
in any legal proceeding arising out of or relating to this Agreement, any Terms
Agreement or the transactions contemplated hereby or thereby.


15.     Counterparts. This Agreement and any Terms Agreement may be signed in
one or more counterparts, each of which shall constitute an original and all of
which together shall constitute one and the same agreement.


28

--------------------------------------------------------------------------------


16.     Headings. The section headings used in this Agreement and any Terms
Agreement are for convenience only and shall not affect the construction hereof.


17.     Definitions. The terms that follow, when used in this Agreement and any
Terms Agreement, shall have the meanings indicated.


  “Act” shall mean the Securities Act of 1933, as amended, and the rules and
regulations of the Commission promulgated thereunder.


 “Applicable Time” shall mean, with respect to any Shares, the time of sale of
such Shares pursuant to this Agreement or any relevant Terms Agreement.
 
“Base Prospectus” shall mean the base prospectus referred to in Section 2(a)
above contained in the Registration Statement at the Execution Time.


 “Business Day” shall mean any day other than a Saturday, a Sunday or a legal
holiday or a day on which banking institutions or trust companies are authorized
or obligated by law to close in New York City.


“Commission” shall mean the Securities and Exchange Commission.


“Disclosure Package” shall mean (i) the Base Prospectus, (ii) the most recently
filed Interim Prospectus Supplement, (iii) the Issuer Free Writing Prospectuses,
if any, identified in Schedule I hereto and (iv) any other Free Writing
Prospectus that the parties hereto shall hereafter expressly agree in writing to
treat as part of the Disclosure Package.


“Effective Date” shall mean each date and time that the Registration Statement
and any post-effective amendment or amendments thereto became or becomes
effective.


“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended, and
the rules and regulations of the Commission promulgated thereunder.


“Execution Time” shall mean the date and time that this Agreement is executed
and delivered by the parties hereto.


“Free Writing Prospectus” shall mean a free writing prospectus, as defined in
Rule 405.


“Interim Prospectus Supplement” shall mean the prospectus supplement relating to
the Shares prepared and filed pursuant to Rule 424(b) from time to time as
provided by Section 4 of this Agreement.


29

--------------------------------------------------------------------------------


“Issuer Free Writing Prospectus” shall mean an issuer free writing prospectus,
as defined in Rule 433.


“Prospectus” shall mean the Base Prospectus, as supplemented by the most
recently filed Interim Prospectus Supplement (if any).


“Registration Statement” shall mean the registration statement referred to in
Section 2(a) above, including exhibits and financial statements and any
prospectus supplement relating to the Shares that is filed with the Commission
pursuant to Rule 424(b) and deemed part of such registration statement pursuant
to Rule 430B, as amended on each Effective Date and, in the event any
post-effective amendment thereto becomes effective, shall also mean such
registration statement as so amended.


“Rule 158”, “Rule 164”, “Rule 172”, “Rule 173”, “Rule 405”, “Rule 415”,
“Rule 424”, “Rule 430B” and “Rule 433” refer to such rules under the Act.
       
If the foregoing is in accordance with your understanding of our agreement,
please sign and return to us the enclosed duplicate hereof, whereupon this
letter and your acceptance shall represent a binding agreement among the Company
and the Manager.




Very truly yours,


OCULUS INNOVATIVE SCIENCES, INC.


By:       /s/ Robert E. Miller              
Name:  Robert E. Miller
Title:    Chief Financial Officer


The foregoing Agreement is hereby confirmed and accepted as of the date first
written above.


RODMAN & RENSHAW, LLC
 
By:         /s/ John Borer                    
Name:    John Borer
Title:      Sr. Managing Director
 

 
 
30

--------------------------------------------------------------------------------


 
[Form of Terms Agreement]
 
 
ANNEX I
 
 
__________[Insert Company name]
 
 
COMMON STOCK TERMS AGREEMENT
 


Ladies and Gentleman:


                Oculus Innovative Sciences, Inc. (the “Company”) proposes,
subject to the terms and conditions stated herein and in the Continuous Offering
Program Agreement, dated August __, 2010 (the “Equity Distribution Agreement”),
between the Company and Rodman & Renshaw, LLC, to issue and sell to Rodman the
securities specified in the Schedule I hereto (the “Purchased Shares”).


                Each of the provisions of the Equity Distribution Agreement not
specifically related to the solicitation by Rodman & Renshaw, LLC, as agent of
the Company, of offers to purchase securities is incorporated herein by
reference in its entirety, and shall be deemed to be part of this Terms
Agreement to the same extent as if such provisions had been set forth in full
herein. Each of the representations and warranties set forth therein shall be
deemed to have been made at and as of the date of this Terms Agreement and the
Time of Delivery, except that each representation and warranty in Section 2 of
the Equity Distribution Agreement which makes reference to the Prospectus (as
therein defined) shall be deemed to be a representation and warranty as of the
date of the Equity Distribution Agreement in relation to the Prospectus, and
also a representation and warranty as of the date of this Terms Agreement and
the Time of Delivery in relation to the Prospectus as amended and supplemented
to relate to the Purchased Shares.


                An amendment to the Registration Statement (as defined in the
Equity Distribution Agreement), or a supplement to the Prospectus, as the case
may be, relating to the Purchased Shares, in the form heretofore delivered to
the Manager is now proposed to be filed with the Securities and Exchange
Commission.


                Subject to the terms and conditions set forth herein and in the
Equity Distribution Agreement which are incorporated herein by reference, the
Company agrees to issue and sell to Rodman and the latter agrees to purchase
from the Company the number of shares of the Purchased Shares at the time and
place and at the purchase price set forth in the Schedule I hereto.
 
31

--------------------------------------------------------------------------------


           If the foregoing is in accordance with your understanding, please
sign and return to us a counterpart hereof, whereupon this Terms Agreement,
including those provisions of the Equity Distribution Agreement incorporated
herein by reference, shall constitute a binding agreement between the Manager
and the Company.
 

         
OCULUS INNOVATIVE SCIENCES, INC.
 
   
By:__________________________________________
     Name:
     Title:
 

ACCEPTED as of the date
first written above.

         
Rodman & Renshaw, LLC
 
   

By:__________________________________________
     Name:
     Title:
 


 
32

--------------------------------------------------------------------------------

